    Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 1 of 60




                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

 ____________________________________
                                     )
 AQUAVIT PHARMACEUTICALS, INC., )
                                     )
       Plaintiff,                    )
                                     )   No. 1:19-cv-03351-VEC-RWL
       v.                            )
                                     )
 U-BIO MED, INC.,                    )
 GLOBAL MEDI PRODUCTS, and           )
 NYUN SHI EUM aka NYEON-SIK EUM )
                                     )
       Defendants.                   )
 ____________________________________)


     PLAINTIFF’S MOTION FOR SANCTIONS FOR DEFENDANTS’ WILLFUL
      DELETION OF AN INSTAGRAM ACCOUNT, DISCOVERY SANCTIONS,
     COMPENSATORY SANCTIONS AND ATTONEY FEES, AND COERCIVE
                             SANCTIONS




                                               Daniel J. Nevrivy
                                               (admitted pro hac vice)
                                               Nevrivy Patent Law Group P.L.L.C.
                                               1000 Potomac Street, NW
                                               Suite 200
                                               Washington, D.C. 20007
                                               dnevrivy@nevrivylaw.com
                                               202-650-6905
                                               Counsel for Plaintiff

Date: January 13, 2021
      Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 2 of 60




                                                        TABLE OF CONTENTS


TABLE OF AUTHORITIES .......................................................................................................... ii
I.         Introduction ......................................................................................................................... 1
II.        Defendants Should be Sanctioned for Deleting their aquagoldubio Instagram Account ... 1
III.  The Court Should Impose Discovery Sanctions on Defendants for Violating the
September 4, 2020 and December 7, 2020 Orders ......................................................................... 9
IV.        Compensatory Sanctions ................................................................................................... 16
      A.         Defendants Ill-Gotten Gains from Sales of Microneedle Devices ............................ 17
           1.    The Preliminary Injunction and Modified Preliminary Injunction ............................ 17
           2.    Defendants’ AQAUGOLD Sales

           3.    Defendants’ Contemptuous Sales of Microneedle Devices....................................... 22
           4.    Sales Admitted from                                              ............................................................... 25
           i.    Defendants’ Admitted Sales of AQUAGOLD .......................................................... 25
           ii. Defendants Admitted Sales of TAPPY TOK-TOK, and Unlabeled Devices ............ 29
           5.    Sales Admitted from                                                                       ..................................... 36
           6.    Defendants’ Unadmitted Sales of AQUAGOLD, TAPPY TOK-TOK and Private
                 Label Devices ............................................................................................................ 37
           7.    Defendants’ Profits .................................................................................................... 46
           i.    Defendants’ Admitted Sales ...................................................................................... 47
           ii. Defendants’ Unadmitted Sales .................................................................................. 48
      B.         Attorney Fees and Costs Due to Defendants’ Contempt ........................................... 48
           1.                                                                                                      ............................. 49
           2.                                                                                                                                   50
V.         Coercive Sanctions............................................................................................................ 51
VI.        Conclusion ........................................................................................................................ 53




                                                                        i
     Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 3 of 60




                                 TABLE OF AUTHORITIES


Statutes and Rules

Fed. R. Civ. P. 33                                                         14, 16, 23

Fed. R. Civ. P. 37                                                         2, 8

15 U.S.C. § 1117                                                           53

Cases

CAT3, LLC v. Black Lineage, Inc.,
  164 F. Supp. 3d 488, 495-96 (S.D.N.Y. 2016)                              2

Haeger v. Goodyear Tire & Rubber Co.,
   793 F.3d 1122, 1131–32 (9th Cir.2015)                                   9

Zubulake v. UBS Warburg LLC,
   220 F.R.D. 212, 216 (S.D.N.Y. 2003)                                     12

Quotron Systems, Inc. v. Automatic Data Processing, Inc.,
   141 F.R.D. 37, 40 (S.D.N.Y. Feb. 12, 1992)                              15

Closed Joint Stock Co. "CTC Network" v. Actava TV, Inc.,
   2016 WL 1364942, at *4 (S.D.N.Y. 2016)                                  15, 16

Cine Forty-Second Street Theatre Corp. v. Allied Artists Pictures Corp.,
   602 F.2d 1062, 1066 (2d Cir. 1979)                                      13

Aliki Foods, LLC v. Otter Valley Foods, Inc.,
    726 F. Supp. 2d 159, 178 (D. Conn. 2010).                              13

Houbigant, Inc. v. Development. Specialists, Inc.,
   2003 WL 21688243 (S.D.N.Y. 2003)                                        15

Residential Funding Corp. v. DeGeorge Financial Corp.,                     19
   306 F.3d 99, 106-07 (2d Cir. 2002).

Charles v. City of New York,
   No. 11 Civ. 2783, 2015 WL 756886, at *3 (S.D.N.Y. 2015)                 19

United States v. International Brotherhood of Teamsters


                                                ii
     Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 4 of 60




   948 F.2d 1338, 1345 (2d Cir. 1991).                          19

United States ex rel. Ortiz v. Mount Sinai Hosp.,
   185 F.Supp.3d 383,396 (S.D.N.Y. 2016)                        22

Howard Johnson Co., Inc. v. Khimani,
  892 F.2d 1512, 1519 (11th Cir. 1990)                          46

Abbott Labs. v. Unlimited Bevs., Inc.,
   218 F.3d 1238 (11th Cir. 2000)                               46

Wesco Mfg. v. Trop. Attracts. of Palm Beach, Inc.,
   833 F.2d 1484, 1487-88 (11th Cir. 1987)                      46

Burger King v. Weaver,
   169 F.3d 1310, 1321 (11th Cir. 1999)                         46

Nutrivida, Inc. v. Inmuno Vital, Inc.,
   46 F.Supp. 2d 1310, 1315 (S.D. Fla 1998)                     53

Nike Inc. v. Variety Wholesalers, Inc.,
   274 F. Supp.2d 1352, 1372 (S.D. Ga. 2003)                    53

Nike Inc. v. Variety Wholesalers, Inc.,
   107 Fed.Appx. 183 (11th Cir. 2004)                           48

Shillitani v. United States,
    384 U.S. 364, 370 (1966)                                    48

Perfect Fit Industries, Inc. v. Acme Quilting Co.,
   673 F.2d 53, 56 (2d Cir. 1982)                               48, 59

Vuitton et Fils S. A. v. Carousel Handbags,
   592 F.2d 126, 130 (2d Cir. 1979)                             48

Arista Records, LLC v. Tkach,
    122 F. Supp. 3d 32, 39 (S.D.N.Y. 2015)                      48

Edgar Berebi, Inc. v. Ditbro Pearl Co., No. 89-CV-6837 (SWK),
   1990 U.S. Dist. LEXIS 14721, at *6 (S.D.N.Y. 1990)           48

Hall v. Cole,
   412 U.S. 1, 4-5 (1973)                                       48

B&M Linen, Corp. v. Kannegeisser, USA, Corp.,
  679 F. Supp. 2d 474, 485 (S.D.N.Y. 2010)                      48, 49



                                                iii
     Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 5 of 60




Cardell Fin Corp. v. Suchodolski Assocs.,
   896 F. Supp.2d 320 (S.D.N.Y. 2012)                                      55

Milene Music, Inc. v. Gotauco,
   551 F. Supp. 1288, 1298 (D.R.I. 1982)                                   49

Cable/Home Commc'ns Corp. v. Network Prods., Inc.,
   902 F.2d 829, 854 (11th Cir. 1990)                                      49

Universal City Studios, Inc. v. Nintendo Co., Ltd.,
   726 F. Supp. 928, 929 (S.D.N.Y. 1985)                                   49

Reade-Alvarez v. Eltman, Eltman, & Cooper, P.C.,
   04-cv-2195, 2006 U.S. Dist. LEXIS 89226, at *30 (E.D.N.Y. Dec. 11, 2006) 50

Blum v. Stenson,
   465 U.S. 886, 895 (1984)                                                50

EEOC v. Local 28 Sheet Metal Workers Int'l Ass'n,
  247 F.3d 333, 336 (2d Cir. 2001)                                         52

Paramedics Electromedicina Comercial, Ltda. v. GE Med. Sys. Info. Techs., Inc.,
   369 F.3d 645, 657 (2d Cir. 2004)                                        52

IBM Corp. v. United States,
   493 F.2d 112, 115 (2d Cir. 1973)                                        53




                                                iv
      Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 6 of 60




I. Introduction

               Plaintiff Aquavit Pharmaceuticals, Inc. (“Aquavit”) hereby moves the Court for

        various sanctions against the Defendants. The present motion is made in response to the

        Court’s orders of August 11, 2020, August 26, 2020, and December 21, 2020. Dkts. 180,

        186, and 208.

               Plaintiff seeks sanctions for the Defendants’ willful deletion of their aquagoldubio

        Instagram account. Plaintiff seeks discovery sanctions for Defendants’ lack of compliance

        with the Court’s order of December 7, 2020. Dkt. 208. Plaintiff seeks compensatory

        sanctions, including 75% of its attorney fees and costs and Defendants’ ill-gotten gains

        arising out of Defendants’ contempt of the Modified Preliminary Injunction (“MPI”). Dkt.

        180. Finally, Plaintiff seeks coercive sanctions for Defendants’ ongoing contempt of the

        MPI. Dkt. 186.

II. Defendants Should be Sanctioned for Deleting their aquagoldubio Instagram Account

               Defendants filed a status report on June 3, 2020, to update the Court on steps taken

        to come into compliance with the MPI. In the report, Defendants stated their aquagoldubio

        Instagram account was “mistakenly deleted” and indicated that if the account could be

        restored, they would supplement their status report. Dkt. 175.          Defendants never

        supplemented their status report, so it is believed the account has not been recovered and

        much of the information therein, including some postings with comments, communications

        with prospective buyers, the profiles “followed” by and profiles that were “following”

        aquagoldubio, are permanently lost.

               On August 11, 2020, the Court referred to Judge Lehrburger the issue of

        Defendants’ deletion of its aquagoldubio Instagram account. The Court noted that if the


                                                1
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 7 of 60




 account is not recovered, the Court requested that Judge Lehrburger’s Report and

 Recommendation address whether the deletion was willful and whether additional

 sanctions are appropriate for destruction of evidence of contempt or infringement. Dkt.

 180.

        Rule 37 of the Federal Rules of Civil Procedure was amended in 2015 to state that

 a court may impose sanctions “[i]f electronically stored information that should have been

 preserved in the anticipation or conduct of litigation is lost because a party failed to take

 reasonable steps to preserve it, and it cannot be restored or replaced through additional

 discovery.” Fed. R. Civ. P. 37(e). If the court finds prejudice to the other party from such

 “loss,” it may “order measures no greater than necessary to cure the prejudice.” Fed. R.

 Civ. P. 37(e)(1). A court may impose more severe sanctions “only upon finding that the

 party acted with the intent to deprive another party of the information’s use in the

 litigation.” Fed. R. Civ. P. 37(e)(2). Such sanctions can include a presumption “that the

 lost information was unfavorable to the party;” an instruction to the “jury that it may or

 must presume the information was unfavorable to the party;” or “dismiss the action or enter

 a default judgment.” Fed. R. Civ. P. 37(e)(2)(A-C).

        Notwithstanding the amendments to Rule 37 governing spoilation of evidence,

 Courts have authority to impose sanctions for the bad faith spoliation of evidence. The

 right to impose sanctions for spoliation arises from a court's inherent power to control the

 judicial process and litigation, but the power is limited to that necessary to redress conduct

 which abuses the judicial process. See generally CAT3, LLC v. Black Lineage, Inc., 164

 F. Supp. 3d 488, 495-96 (S.D.N.Y. 2016) (discussing the amended Rule 37(e)). “Where

 exercise of inherent power is necessary to remedy abuse of the judicial process, it matters




                                           2
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 8 of 60




 not whether there might be another source of authority that could address the same issue.”

 Id at 498. The Supreme Court has rejected the argument by a party opposing a sanctions

 motion that provisions of the Federal Rules of Civil Procedure foreclosed resort to inherent

 power. Chambers v. NASCO, Inc., 501 U.S. 32, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991). It

 stated that “the inherent power of a court can be invoked even if procedural rules exist

 which sanction the same conduct.” Id. at 49, 111 S.Ct. 2123; see also Haeger v. Goodyear

 Tire & Rubber Co., 793 F.3d 1122, 1131–32 (9th Cir.2015) (“This inherent power is not

 limited by overlapping statutes or rules”.).

        In the abbreviated discovery, Plaintiff asked for all documents and things relating

 to the deletion of Defendants’ Instagram account, including but not limited to any

 correspondence regarding deletion of the account, for example, between the person who

 deleted the account and the person who instructed that the account be deleted.




        Defendants were on notice that they had a duty to preserve evidence relating to its

 social media accounts including Instagram. The MPI forbids the secreting, concealing,

 destroying or otherwise disposing of evidence relating to the Defendants’ websites

 including social media pages. Dkt. 65, § 1.I.       Thus, Defendants had control of the

 aquagoldubio Instagram account and were on notice that they had a duty to preserve it at

 the time they deleted it.

        Defendants were aware of all the evidence that existed on the aquagoldubio account

 and how                                                                               . The




                                           3
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 9 of 60




                                       All of this information is relevant to Defendants’

 contempt of the MPI, Plaintiff’s claims, infringement, damage to Plaintiff, and

 compensatory sanctions in this proceeding.

         While Defendants’ aquagoldubio and tappytoktok accounts at times posted similar

 content, a comparison of the two accounts shows they are by no means equivalent. The

 accounts are substantially different when analyzed in terms of profiles who are “followers”

 and profiles that the account is “following.” The “followers” or profiles who the account

 is “following” are important characteristics that define the value of a social networking

 site, particularly if it is used for marketing. As of May 15, 2020, shortly prior to the time

 it was deleted, the aquagoldubio account had 1,515 followers and it was following 7,375

 profiles.




 Nevrivy Decl. ¶ 27; Ex. 2. In contrast, as of January 4, 2021, the tappytoktok account has

 401 “followers” (about 4-fold less than aquagoldubio) and is “following” 21 profiles (about

 350-fold less than aquagoldubio).




                                          4
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 10 of 60




  Nevrivy Decl. ¶ 28; Ex. 3. It is clear that the aquagoldubio account was by far the more

  valuable and active for Defendants’ marketing, and a strong inference can be made that it

  was the primary account used for marketing, particularly as it relates to Defendants’

  devices.

         Defendants postings about AQUAGOLD on aquagoldubio, its “followers” and

  “following” of potential buyers (including Plaintiff’s AQUAGOLD buyers) enabled




         In one example




                                          5
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 11 of 60




         The aquagoldubio Instagram account was much more valuable and useful as a

  marketing tool than the tappytoktok account in view of the number of followers and

  followed profiles, yet Defendants chose to delete that account and maintained the

  tappytoktok account.




         Plaintiff respectfully submits that Defendants deleted their aquagoldubio Instagram

  account willfully and in bad faith.    The account contained substantial evidence of

  Defendants’ contempt.       That contempt

                                                      That information was relevant to

  Defendants’ contempt of the injunction, Plaintiff’s claims, damage to Plaintiff, and any

  compensatory sanctions award based on Defendants’ sales. At the time the account was

  deleted, Defendants were aware that Plaintiff discovered its Instagram account had

  evidence of Defendants’ contemptuous sales activity.

                Plaintiff has identified numerous additional instances of
                contempt by Defendants. Through social media channels,



                                          6
       Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 12 of 60




                           Plaintiff has identified extensive evidence of contemptuous
                           sales activity and customer inquiries of counterfeit
                           AQUAGOLD® medical devices in jurisdictions where
                           Defendants do not hold trademark rights.

                                                               ...

                           Through discovery, Plaintiff has asked for Defendants’
                           worldwide sales revenue of their counterfeit AQUAGOLD®
                           medical device designated by country since the MPI. The
                           record in this case shows where Defendants held trademark
                           rights and where they did not hold such rights at the time of
                           the MPI. With this information, at a bare minimum,
                           Defendants contemptuous profits in jurisdiction where they
                           did not hold rights can be ascertained.


           Dkt 167, p. 8. Defendants were aware Plaintiff would be seeking information regarding

           Defendants’ contempt sales, and were also aware of the evidence of contempt that existed

           on the account.

                   Defendants could have retrieved the information that was deleted from the account

           but took no active steps to do so, in spite of their stated intention to the Court that they

           would take steps to restore the account. Dkt 175. Information can be retrieved from an

           Instagram account within a specified time period following its deletion.1 Ex. 14.




1
    Delete Your Account | Instagram Help Center

After 30 days of your account deletion request, your account and all your information will be permanently deleted,
and you won't be able to retrieve your information. It may take up to 90 days from the beginning of the deletion process
to delete all the things you've posted. While we're deleting this information, it's not accessible to other people using
Instagram.

Copies of your information may remain after the 90 days in backup storage that we use to recover in the event of a
disaster, software error, or other data loss event. We may also keep your information for things like legal issues, terms
violations, or harm prevention efforts. Learn more about this in our Data Policy.


                                                           7
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 13 of 60




         Therefore, in view of the nature of the contempt evidence that existed on the

  account and the                                                          the posture of the

  litigation at the time the account was deleted,

                                                              the only reasonable conclusion

  that can be drawn is that Defendants willfully deleted the account in bad faith.

         For all of these reasons, Defendants should be sanctioned. Even if the Court finds

  that Defendants’ deletion was not done in bad faith, Defendants did

                                                    which is at a minimum grossly negligent.

  In view of the significant amount of evidence that existed on the account, Defendants

  should still be sanctioned for deleting

                 Plaintiff has clearly been prejudiced by the action because of the lost

  evidence,




         Possible sanctions can include entering a default judgment against Defendants or

  dismissing their counterclaims. That should not be off the table. Possible sanctions can

  also include an adverse inference that the deleted evidence significantly damaged Plaintiff

  and supported Plaintiff’s unfair competition claims, trademark infringement claims,

  defamation claims, and/or tortious interference claims against Defendants.         Possible

  sanctions can also include an adverse inference that the deleted evidence supported that

  there was substantial evidence of contemptuous sales activity on the account, and that

  Defendants underreported their contempt sales.




                                           8
       Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 14 of 60




III. The Court Should Impose Discovery Sanctions on Defendants for Violating the
     September 4, 2020 and December 7, 2020 Orders

                On September 4, 2020, the Court issued an order adopting the Parties’ plan setting

         forth proposed abbreviated discovery and briefing for a determination of compensatory,

         coercive, and possible sanctions for Defendants’ deletion of their Instagram account.

         sanctions. Dkt. 195. The abbreviated discovery and briefing plan called for the discovery

         to be produced by September 28, 2020, and that the briefing would commence within three

         weeks after the discovery production. Dkt. 196. The Defendants did not produce the

         abbreviated discovery requested by the September 28, 2020 deadline.          Because no

         discovery had been produced by this deadline, the briefing did not commence.

                On November 20, 2020, the Court ordered the Parties to file a joint status report.

         Dkt. 201. On December 2, 2020, the Parties filed a status report, with Plaintiff and

         Defendants providing differing accounts of why abbreviated discovery was not yet

         produced by Defendants. On December 7, 2020, the Court issued an order noting that

         “Defendants’ protestations and proffered excuses for not timely complying with sanctions-

         related discovery are not well taken,” and ordered the Defendants to “fully comply with

         Plaintiff’s sanctions-related discovery demands no later than December 16, 2020” and that

         “[f]ailure to do so will result in discovery sanctions, including preclusion of any later

         admission of such material offered by Defendants, and the drawing of inferences adverse

         to Defendants on the subject matter of that discovery.” Dkt. 203.

                Defendants failed to comply with the Court’s December 7, 2020 order.




                                                 9
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 15 of 60




         Defendants written responses to Plaintiff’s 20 interrogatories were designated

  “Highly Confidential.” In eleven answers to the interrogatories, Defendants answered

  “UBM elects under Fed. R. Civ. P. 33(d) to produce its business records for the years 2019

  and 2020 in response to this request” but did not specify the records that must be reviewed,

  in sufficient detail to enable Plaintiff to locate and identify them as readily as the

  Defendants could. Ex 16.




         On December 17, 2020, Plaintiff requested leave to file a motion for discovery

  sanctions, which the Court granted on December 18, 2020. Dkts. 206 and 208.

         Defendants produced                        , and every page was designated “Highly

  Confidential,” with a substantial number of documents in the Korean language. Plaintiff

  emailed Defendants’ counsel on December 18, 2020 in order to ask them to consider

  redesignating a certain document and asking the Defendants to confirm that everything was

  marked “Highly Confidential.” Defendants refused to redesignate the document and

  confirmed all documents were designated “Highly Confidential.” Plaintiff sent Defendants

  an email on December 23, 2020, pointing out that with the designation of all documents




                                          10
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 16 of 60




  “Highly Confidential,” it was impossible to speak with the client about the evidence

  produced in order to understand it better and its relevance and that most of the documents

  reviewed did not contain trade secrets and should not warrant such designation.

  Defendants responded on December 24, 2020, stating, inter alia, that nearly all of the

  documents produced reveal sensitive commercial information that should not be shared

  with a competitor and that if Plaintiff has a specific concern about any other documents in

  Defendants’ production, to please identify it and the parties can address it.

         Plaintiff sent Defendants a letter on December 30, 2020 requesting that they meet

  and confer regarding Plaintiff’s position that Defendants have over-designated documents

  Highly Confidential.     Ex. 19.    Plaintiff asked Defendants to review the document

  production and redesignate any of the documents that do not warrant such designation.

  Plaintiff also called out specific documents and asked Defendants to consider redesignating

  those documents.2

         Plaintiff also raised an issue regarding Defendants’ production in that it was noted

  that

                                                       Plaintiff pointed out that the document

  production did not include




  2




                                           11
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 17 of 60




          Plaintiff did not receive a response from Defendants but followed up on January 4,

  2020 by email but was unable to make contact. On January 5, 2020, Plaintiff sent

  Defendants another email stating that it was necessary to speak with the client to better

  understand the meaning and significance of the documents and that Plaintiff was willing to

  redact pricing and other sensitive information from the documents. Plaintiff also asked

  Defendants to consider redesignating additional documents.3 Plaintiff and Defendants

  were able to speak on January 7, 2020, and Defendants agreed to remove the “Highly

  Confidential” designation of documents UBM 13108-109 and UBM 13113-114,

  corresponding to images of Defendants’ publicly available documents of a European

  trademark registration and U.S. Patent. Plaintiff also indicated in the call that an extension

  of time may be needed for the briefing and Defendants consented to a 2 day extension.

  Plaintiff indicated that it would consider asking for the Court’s assistance regarding the

  “Highly Confidential” designation issue, but may do that at a later stage so as to not delay

  the start of briefing.

          The authority to sanction litigants for abuses of the discovery process arises under

  both the Federal Rules of Civil Procedure (Rule 37) and the court's inherent powers.

  Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 216 (S.D.N.Y. 2003). Moreover, "[e]ven



   3




                                           12
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 18 of 60




  in the absence of a discovery order, a court may impose sanctions on a party for misconduct

  in discovery under its inherent power to manage its own affairs." Residential Funding

  Corp. v. DeGeorge Financial Corp., 306 F.3d 99, 106-07 (2d Cir. 2002). However, the

  imposition of sanctions pursuant to a court's inherent authority is only warranted "upon 'a

  particularized showing of bad faith,' which requires '[] clear evidence that the challenged

  actions are entirely without color and are taken for reasons of harassment or delay or for

  other improper purposes.'" Charles v. City of New York, No. 11 Civ. 2783, 2015 WL

  756886, at *3 (S.D.N.Y. Feb. 20, 2015) (quoting United States v. International

  Brotherhood of Teamsters, 948 F.2d 1338, 1345 (2d Cir. 1991)).

         Discovery sanctions serve a three-fold purpose: (1) to ensure that a party will not

  benefit from its failure to comply; (2) to obtain compliance with the Court's orders; and (3)

  to deter noncompliance, both in the particular case and in litigation in general. Cine Forty-

  Second Street Theatre Corp. v. Allied Artists Pictures Corp., 602 F.2d 1062, 1066 (2d Cir.

  1979); see also Aliki Foods, LLC v. Otter Valley Foods, Inc., 726 F. Supp. 2d 159, 178 (D.

  Conn. 2010).

         The Court should impose discovery sanctions on Defendants for the following

  reasons:

         First, Defendants have substantially delayed the sanctions phase of this case by

  nearly three months for violating the original order which set a deadline for producing

  discovery by September 28, 2020. Though a showing of prejudice is not required, the delay

  has indeed prejudiced Plaintiff,

                          and therefore wanted to start the briefing on sanctions as early as

  possible. Plaintiff is prejudiced because Defendants’ conduct has necessarily delayed the




                                           13
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 19 of 60




  recovery of any possible compensatory sanctions award to be levied against Defendants

  for contempt and deletion of its Instagram account.

         Second, Defendants also did not meet the Court’s December 16, 2020 deadline to

  fully comply with Plaintiff’s sanctions-related discovery demands. Defendants’ document

  production was eventually produced on December 17, 2020 and written responses to

  interrogatories supplemented on December 18, 2020. While the duration of noncompliance

  in the production of documents was relatively brief, Defendants did have several months

  to get its abbreviated discovery ready to produce and did in fact miss the Court’s December

  16, 2020 deadline. The briefing deadline and time pressure faced by Plaintiff’s counsel to

  review all of the produced documents and draft a suitable motion also required a substantial

  amount of effort to meet the deadline.

         Third, Defendants answered most of the interrogatories by referencing its business

  records for the years 2019 and 2020, under Fed. R. Civ. P. 33(d), but did not specify in

  sufficient detail which documents were responsive to enable Plaintiff to locate and identify

  them as readily as the Defendants could. On December 18, 2020, Defendants provided

  revised written responses to the interrogatories that called out the various responsive

  documents from their production. However, as discussed infra (see section IV.A.3), the

  documents that specifically called out the




         Fourth, Defendants did




                                           14
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 20 of 60




         Fifth, Defendants should be sanctioned by improperly designating the entire

  document production, all 17,842 pages, as “Highly Confidential.” Such a designation,

  meaning “Attorneys’ Eyes Only” (AEO), seriously limits Plaintiff by prohibiting

  Plaintiff’s attorneys from discussing the evidence with their client and enabling the client

  to meaningfully participate in the litigation. Moreover, a very large number of documents

  are in the Korean language and Plaintiff’s counsel had to rely on machine translation

  because he does not understand Korean, which contributed to the delay. “AEO designations

  ‘shall be made as sparingly as possible’ since they have severe consequences affecting the

  adversary's investigation, attorney client communications, the search for truth, and the

  judicial system, which is inevitably drawn into the discovery process.” Callsome Sols. Inc.

  v. Google, Inc., 2018 NY Slip Op 32716 (U) (N.Y. Sup. Ct. 2018) at 9 (referencing Fendi

  Adele S.R.L. v. Burlington Coat Factory Warehouse Corp., 2006 US Dist LEXIS 89546,

  *6 [SD NY 2006].)

         This Court has taken a similar stance on occasion. See, e.g., Quotron Systems, Inc.

  v. Automatic Data Processing, Inc., 141 F.R.D. 37, 40 (S.D.N.Y. Feb. 12, 1992) (stating

  that the court had given the party which had been accused of overdesignating documents

  "Highly Confidential" ten days to reclassify the documents). “[I]n Houbigant, Inc. v.

  Development. Specialists, Inc., 2003 WL 21688243 (S.D.N.Y. July 21, 2003), the court

  held that defendant Deloitte ‘may not simply designate its entire production ... as

  confidential. Deloitte may only designate documents within its production as confidential

  after making a good faith determination that there is a legitimate basis for a confidentiality

  designation.’” Closed Joint Stock Co. "CTC Network" v. Actava TV, Inc., 2016 WL




                                           15
      Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 21 of 60




        1364942, at *4 (S.D.N.Y. Mar. 28, 2016) (referenced by United States ex rel. Ortiz v.

        Mount Sinai Hosp., 185 F.Supp.3d 383,396 (S.D.N.Y. 2016)).

                Finally, Plaintiff has reason to believe that Defendants might have




                                           and other information that is available that can be used

        to draw inferences                                              The review and analysis is

        still ongoing, but include Defendants’ public statements,

        minimum order quantities demanded of private label customers, no admitted sales of

                                                                                          discussed

        below, no                                                          , and

                                                 in Defendants’ production, including information

        identified in

                Accordingly, for all of the above reasons, the Court should impose a discovery

        sanction on Defendants because of their conduct.

IV. Compensatory Sanctions

                On August 11, 2020, the Court awarded Plaintiff compensatory sanctions

        corresponding to 75% of Plaintiff’s fees and costs expended in connection with its

        contempt motion, inclusive of fees and costs expended during the current sanctions phase

        and all profits earned or to be earned by Defendants from sales that violate or violated the

        MPI. Dkt. 180. The Court ordered that the determination of the exact amount of

        compensatory sanctions is referred to Magistrate Judge Lehrburger for a report and

        recommendation (R&R).




                                                16
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 22 of 60




A. Defendants Ill-Gotten Gains from Sales of Microneedle Devices

      1. The Preliminary Injunction and Modified Preliminary Injunction

          The preliminary injunction (PI) issued on April 29, 2019, and was modified (MPI)

   on June 21, 2019 (MPI). With regard to AQUAGOLD, under the PI, Defendants are not

   permitted, inter alia, to use “Aquagold” marks in any jurisdiction. Dkt. 19. In contrast to

   the PI, the MPI has a carve out provision that provides, in relevant part:

                  U-Bio Med, Inc. and Nyun Shi Eum are not enjoined from
                  using in commerce any “Aquagold” marks legally owned by
                  U-Bio Med, Inc. and Nyun Shi Eum, provided that: (1) any
                  use of such mark is restricted to products sold in the
                  commerce of the country or countries in which the relevant
                  mark is registered to U-Bio Med, Inc. and Nyun Shi Eum,
                  (2) any use of such mark must be accompanied by a
                  reasonably visible disclaimer, translated into English,
                  Korean, and the native language of the country in which the
                  mark is used in commerce, indicating that Defendants’
                  “Aquagold” microinjection device is designed and
                  manufactured by a different company than the company that
                  designs and manufactures “Aquagold” devices sold in the
                  United States and Korea and that Defendants’ devices may
                  perform differently than “Aquagold” devices sold in the
                  United States and Korea (“Disclaimer”), (3) any use of such
                  mark on a product must include the Disclaimer on both the
                  product packaging and any user instructions . . . .


   Dkt. 65 ¶P. Thus, under the MPI, Defendants can sell AQUAGOLD in jurisdictions where

   they have a trademark registration, provided that the disclaimer requirement is met,

   including its appearance on both the product packaging and user instructions, and in the

   language of English, Korean, and the native language of the country in which the mark is

   used in commerce.

          The Court’s order of August 11, 2020 indicated that Plaintiff is entitled to any of

   Defendants’ ill-gotten gains from sales that violated the MPI. Dkt 180. Plaintiff would like

   to respectively point out that Defendants’ sales that occurred from April 29, 2019 through


                                            17
    Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 23 of 60




      June 20, 2019 while the PI was in place were also contemptuous under the PI. Those sales

      would have also been in contempt under the MPI, had the MPI been in place at that time.

             Accordingly, Plaintiff respectfully submits that profits from Defendants’ sales

      occurring between April 29, 2019 and June 20, 2019 and between June 21, 2019 to the

      present be subject to disgorgement.

         2. Defendants’ AQAUGOLD Sales


             In the joint status report filed on December 2, 2020, Defendants argued that the

      allegations made pertaining to Defendants’ devices in the application for the TRO and

      preliminary injunction were false and that such allegations were central to the Court’s

      decision to provide extraterritorial protection to Plaintiff’s United States trademark. Dkt.

      202.

             The MPI has already been well litigated. The Court stated that the primary impact

      that Defendants’ European sales of ‘Aquagold’ are likely to have on Plaintiff’s business in

      the United States is loss of good will and damage to reputation, which may result from

      Defendants’ sale of allegedly “inferior” injection devices.” Dkt. 65, p. 4. The Court’s

      statement and reasoning was well-founded.

             Defendants are




4




                                              18
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 24 of 60




                                 19
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 25 of 60




                                 20
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 26 of 60




                                 21
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 27 of 60




                                                                              However, the

  overwhelming majority of buyers and customers in this industry



  The interactions



                                                                                     This is

  contrary to Defendants’




     3. Defendants’ Contemptuous Sales of Microneedle Devices

         The Court entrusted Judge Lehrburger with deciding in the first instance which

  categories of prohibited sales (sales in improper jurisdictions, sales without requisite

  disclaimers, or other) are ascertainable and for which the profits ought to be disgorged.

  Dkt. 180.

         The Parties agreed to an abbreviated discovery schedule in order to share evidence

  of Plaintiff’s attorney fees and, inter alia, sales of Defendants’ devices and to ascertain

  Defendants’ contempt sales. Plaintiff served interrogatories and requests for production of


                                          22
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 28 of 60




  documents on Defendants on August 31, 2020, and Defendants responded to the

  Interrogatories on December 16, 2020 (supplementing their answers on December 17 and

  18, 2020) and the requests for production on December 17, 2020.

         In order to try and ascertain and determine the Defendants’ sales of AQUAGOLD,

  TAPPY TOK-TOK, and private label devices, Plaintiff served on Defendants various

  interrogatories and document requests. In order to ascertain Defendants’ sales of these

  devices, Plaintiff asked for




         On December 16, 2020, Defendants responded identically to these two

  interrogatories by electing under Fed. R. Civ. P. 33(d) to produce its business records for

  the years 2019 and 2020. Defendants produced business records on December 17, 2020

  comprised over 17,843 pages of documents, many in the Korean language. Plaintiff

  objected to this answer in a motion for leave to file discovery sanctions on the basis that

  Defendants’ answer did not specify in sufficient detail which of the 17,843 pages of

  documents were responsive to enable the Plaintiff to locate them and find the answer as

  readily as the Defendants could. See Dkt. 206. On December 18, 2020, Defendants

  provided a revised written response to Interrogatories Nos. 5 and 7 that called out specific




                                          23
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 29 of 60




  documents                                                                           as being

  responsive to both interrogatories. Ex. 37.

          Upon analyzing the specific discovery documents called out by Defendants, the

  documents do not appear to fully answer the two Interrogatories, in a way that accurately

  ascertains sales of the Defendants’ devices. The documents designated by




                     The document with Bates No. 27836 (Ex. 36) comprises a table in




          Looking only




                                                                           Plaintiff calculates

                                  sales in all of 2019 and 2020 from the invoices but the total

  from                                                                Nevrivy Decl. ¶¶ 17-19.

  Plaintiff                                                sales in all of 2019 and 2020 from

  the invoices but the total from the

              . Nevrivy Decl. ¶¶ 20-22. Since the sales total from the




                                            24
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 30 of 60




                                                                                Regardless, the

                          does not break the sales of devices down by country, so even if it

  captured any missing sales not specified by the invoices, it is not possible to calculate

  AQAUGOLD sales broken down by country and date with this information, which is

  necessary in order to know whether they fall within the dates of the PI, MPI, and whether

  the sale is in a jurisdiction where Defendants have trademark registrations.

         Plaintiff displays below and analyzes sales calculations admitted in

           followed by sales admitted in                                  for AQUAGOLD,

  TAPPY TOK-TOK and unlabeled devices.

     4. Sales Admitted

                i. Defendants’ Admitted Sales of AQUAGOLD

         During the period of the PI, from April 29, 2019 through June 20, 2019, Defendants

  admit AQUAGOLD                            shown below broken down by country. Nevrivy

  Decl. ¶ 23.



   Country                                      AQUAGOLD Sales




                                          25
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 31 of 60
     Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 32 of 60




                  All of Defendants’ admitted sales in

                           violate the MPI for at least the reason that Defendants are not believed to

         hold trademark registrations in those jurisdictions at the time of the sales.

                  Defendants’ admitted sales in

                              violate the MPI at least on the basis that the box label and any instruction

         sheet lacks a disclaimer in                                                     respectively, the native

         languages of these countries.7 Dkt. 65 ¶ P; Dkt. 176, Exs 54-61.

                  Further, with regard to the admitted sales in

                                                     the user instruction sheet is in English and does not

         contain any disclaimer in                                                                                   a

         as required by the MPI (i.e., in the native language of the country in which the mark is used

         in commerce). Dkt. 65 ¶ P. Dkt. 176, Exs 54-61

                  In addition, and as previously pointed out, while Defendants’ mark in Europe and

         South Korea (AQUAGOLD Your Time is Now fine touch) appears on parts of the external

         and internal box packaging, and on parts of the user instruction sheet (Dkt. 176, Exs. 47-

         61), Defendants are also using other AQUAGOLD marks in these materials that are not

         legally owned by Defendants in Europe or South Korea, in violation of the MPI.

                  The Defendants’ device is labeled, AQUAGOLD® fine touchTM, and the same mark

         appears as both a figurative mark and word mark throughout the Defendants’ instruction

         sheets, and internal and external box packaging. Dkt. 176, Exs. 40-60. Plaintiff owns the


7
  Defendants have previously provided to Plaintiff their box packaging and user instructions for their AQUAGOLD
device, and it corresponds with the box packaging and user instructions that Plaintiff obtained through its sales using
third parties in Poland and South Korea.



                                                         27
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 33 of 60




  mark AQUAGOLD® fine touchTM in the United States and also owns the mark

  AQUAGOLD® fine touchTM below in South Korea. Dkt. 176, Ex. 62.




                           Plaintiff’s South Korean Mark

         The Defendants are using a mark practically identical to Plaintiff’s South Korean

  Mark on the instruction sheet user manual shipped with their AQUAGOLD medical device,

  as seen below. Dkt. 176, Ex. 55.




                                        28
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 34 of 60




         Therefore, for at least all of the above reasons, Plaintiff respectfully submits that

  all of the                                                                   the MPI, and

  accordingly Defendants’ profits from such sales should be disgorged.

               ii. Defendants Admitted Sales of TAPPY TOK-TOK, and Unlabeled
                   Devices

         Plaintiff has grouped admitted sales of TAPPY TOK-TOK and blank devices

  together for simplicity. Additionally, in



  Ex. 38. During the period of the PI, from April 29, 2019 through June 20, 2019, Defendants

  admitted

          Nevrivy Decl. ¶ 25.



   Country                                         TAPPY TOK-TOK/Unlabeled Device

                                                   Sales




         After the MPI, Defendants

                                              . Nevrivy Decl. ¶ 26.




                                          29
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 35 of 60




   Country                                     TAPPY TOK-TOK/Unlabeled Device

                                               Sales




                                               $7835




             admitted sales for the TAPPY TOK-TOK/unlabeled devices are broken down

  by country above, even though that is not necessarily relevant to the issues of contempt.

  There are no geographic exceptions or restrictions for Defendants’ sales of non-

  AQUAGOLD devices with regard to the PI or MPI in this case. The issues of contempt

  concern how these non-AQUAGOLD devices were marketed by Defendants using

  materials or messaging that suggests that the devices are the same as AQUAGOLD. The

  injunction requires Defendants to “discontinue all sales and promotions of infringing


                                         30
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 36 of 60




  products … and any non-“Aquagold” injection devices that are sold using marketing

  materials and other messaging indicating that those devices are the same as “Aquagold.”

  Dkt. 65, p. 5-6. Moreover, any “Aquagold” marks legally owned by Defendants have to

  be restricted to products sold in the commerce of the country or countries in which the

  relevant mark is registered to Defendants and may not be used for other purposes. Dkt. 65,

  ¶P.

         Plaintiff has already provided evidence of Defendants’ marketing and messaging

  both online and in private communications with prospective customers that TAPPY TOK-

  TOK (and private label devices) and AQUAGOLD devices are otherwise identical except

  for the brand name, which violates the injunction. Dkt. 176, p. 18-21; Dkt. 178, Ex. 4.

         The MPI also provides that “any use of such [aquagold mark] is restricted to

  products sold in the commerce of the country or countries in which the relevant mark is

  registered” to Defendants. Plaintiff has provided evidence that Defendants’ use of the

  AQUAGOLD mark is not restricted to products sold in jurisdictions where they have an

  AQUAGOLD mark and that Defendants use the AQUAGOLD mark to promote their other

  devices, including their TAPPY TOK-TOK and private label devices. Dkt. 176, p. 18-21.

         AQUAGOLD is a strong mark and has widespread brand identity in the United

  States and internationally. Defendants have been using the AQUAGOLD mark to help

  draw attention to their own products and brands, including not only their own counterfeit

  AQUAGOLD device but also TAPPY TOK-TOK and their private label business.

         In




                                          31
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 37 of 60




         Plaintiff pointed out in a previous filing how the AQUAGOLD device and mark

  was featured prominently on Defendants’ website, coupled alongside TAPPY TOK-TOK.

  Dkt. 178, Ex. 4. The messaging from Defendants’ website is unmistakable in conveying

  that the “AQUA GOLD fine touch” and “Tappy Tok-Tok” devices are one and the same

  thing, which violates the MPI. Defendants are using Plaintiff’s AQUAGOLD brand to

  bolster its own brand, TAPPY TOK-TOK.

         It   was   also   shown    previously    on   Defendants’    store   front   website

  (http://en.tappy.co.kr/) where customers could purchase TAPPY TOK-TOK online, that

  there was an image of an AQUAGOLD fine touch device that is captioned with TAPPY

  TOK-TOK and AQAUGOLD fine touch word marks. Dkt. 178, Ex. 5; Dkt. 176, Ex. 36.

         Further, as previously pointed out, in many of the Defendants’ UBiomed INC.

  YouTube video postings, the AQUAGOLD and TAPPY TOK-TOK marks were co-

  mingled (e.g., see the post title above where the two marks are offset by a “/”). This type

  of messaging suggests AQUAGOLD and TAPPY TOK-TOK are one and the same and

  violated the injunction. Dkt. 176, Exs. 15-29; See also Dkt,. 176, Ex. 31, which is a

  Google search conducted June 12, 2020, where these terms appeared in the title of search

  hit for one of the Defendants’ websites.

         Though Defendants                                  Plaintiff had previously pointed

  out how Defendants used AQUAGOLD to promote their private label manufacturing

  business, falsely claiming that Plaintiff’s AQUAGOLD is a private label of TAPPY TOK-

  TOK, shown below.




                                             32
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 38 of 60




  Dkt. 176, Ex. 66.

            In addition to the website and social media marketing and communications with

  customers, Defendants actions in using the AQAUGOLD mark to promote Defendants’

  devices




                                          33
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 39 of 60




                                 34
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 40 of 60




         The messaging and widespread marketing by Defendants equating the

  AQAUGOLD device with Defendants’ other devices has but one purpose, and that is to

  convince buyers that they can purchase Defendants’ devices, such as TAPPY TOK-TOK,

  private label and unlabeled devices, and that they would be getting the same thing as the



                                         35
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 41 of 60




         Plaintiff also respectfully submits that the sales of TAPPY TOK-TOK and

  Unlabeled devices found in            contempt of the MPI, for the reasons that are

  discussed above.
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 42 of 60




     6. Defendants’ Unadmitted Sales of AQUAGOLD, TAPPY TOK-TOK and
        Private Label Devices

         Defendants’ admitted sales of their microneedle devices in 2019 and 2020

  discussed above are not consistent with other evidence of Defendants’ microneedle sales

  activity. Defendants




         To put the Defendants’ admitted sales of microneedle devices in perspective,




                                         37
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 43 of 60




        Moreover, in several instances,




                        Ex 36.

        For example, Defendants’ have recently




                                       38
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 44 of 60




        The origin of




        That business relationship




                                     39
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 45 of 60




                                                       In addition, Plaintiff

  identified a




                                 40
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 46 of 60




  E

        The




                                 41
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 47 of 60




                                                                           .

         Defendants also sell




         Plaintiff has found numerous inconsistencies with Defendants admitted sales of

  their devices, and other information that has been identified in Defendants’ abbreviated

  discovery production.




                                         42
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 48 of 60




        Defendants were also very active in 2019 and early 2020 attending several

  international trade shows where they were promoting AQAUGOLD and their devices.




                                     43
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 49 of 60




                                 44
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 50 of 60




         Defendants have also been repeatedly warned by the Court, and have been found

  to be in contempt time and again, indicating that Defendants regarded their contempt as

  worth the risk of any possible sanctions they might face. At some point, Defendants have

  to pay the price and suffer the consequences for their contempt.

         Provided herewith is a Declaration by Sobin Chang, in support of this motion.

  Sobin Chang is the CEO of Plaintiff. According to Ms. Chang’s Declaration,




                                          45
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 51 of 60




      7. Defendants’ Profits

           District Courts have broad discretion in fashioning civil contempt remedies. See

  Howard Johnson Co., Inc. v. Khimani, 892 F.2d 1512, 1519 (11th Cir. 1990); Abbott Labs.

  v. Unlimited Bevs., Inc., 218 F.3d 1238 (11th Cir. 2000). In cases of contempt, where the

  underlying action is for infringement under the Lanham act and judgment has been issued,

  a court may award the infringer's profits. Abbott Labs., 218 F.3d at 1242 (district court

  could award plaintiff disgorgement of defendant's profits where defendant is found in

  contempt). In fashioning civil sanctions if the plaintiff's damages are "difficult to calculate,

  the court may disgorge the party in contempt of any profits it may have received." Id. citing

  Wesco Mfg. v. Trop. Attracts. of Palm Beach, Inc., 833 F.2d 1484, 1487-88 (11th Cir.

  1987).

           When structuring civil sanction remedies in trademark infringement actions, district

  courts may use the Lanham act as a guide. Howard Johnson Co. Inc., v. Khimani, 892 F.2d

  1512, 1519 (11th Cir. 1990). "[A] plaintiff need not demonstrate actual damage to obtain

  an award reflecting an infringer's profits under § 35 of the Lanham Act." Burger King v.

  Weaver, 169 F.3d 1310, 1321 (11th Cir. 1999). The infringer's gross sales minus claimed


                                            46
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 52 of 60




  elements of cost yields the appropriate sum from which the court may award the trademark

  holder the infringer's profits. 15 U.S.C. § 1117(a) (2006); Nutrivida, Inc. v. Inmuno Vital,

  Inc., 46 F.Supp. 2d 1310, 1315 (S.D. Fla 1998). A plaintiff need only establish the

  infringer's gross sales, it is the defendant's burden to disprove gross profit calculations and

  prove "any costs that should be deducted from the gross revenue of the sales." Nike Inc. v.

  Variety Wholesalers, Inc., 274 F. Supp.2d 1352, 1372 (S.D. Ga. 2003) aff'd by Nike, Inc.

  v. Variety Wholesalers, Inc., 107 Fed.Appx. 183 (11th Cir. 2004).

              i. Defendants’ Admitted Sales




                                            47
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 53 of 60




              ii. Defendants’ Unadmitted Sales




B. Attorney Fees and Costs Due to Defendants’ Contempt

          The Court awarded compensatory sanctions corresponding to 75% of Plaintiff’s

   fees and costs expended in connection with its contempt motion, inclusive of fees and costs

   expended during the current sanctions phase. See Dkt. 180.

          "[C]ourts have inherent power to enforce compliance with their lawful orders

   through civil contempt." Shillitani v. United States, 384 U.S. 364, 370 (1966). Sanctions

   may be "imposed on a party held in civil contempt . . . to compensate the complainant for

   losses resulting from the contemnor's past noncompliance." Perfect Fit Industries, Inc. v.

   Acme Quilting Co., 673 F.2d 53, 56 (2d Cir. 1982). The Second Circuit has further held

   that a movant is entitled to attorneys' fees on a contempt motion as long as the violation

   was willful, see, e.g., Vuitton et Fils S. A. v. Carousel Handbags, 592 F.2d 126, 130 (2d

   Cir. 1979); Arista Records, LLC v. Tkach, 122 F. Supp. 3d 32, 39 (S.D.N.Y. 2015); Edgar

   Berebi, Inc. v. Ditbro Pearl Co., No. 89-CV-6837 (SWK), 1990 U.S. Dist. LEXIS 14721,

   at *6 (S.D.N.Y. 1990). Further, federal courts may award attorneys' fees when the interests

   of justice so require. See e.g., Hall v. Cole, 412 U.S. 1, 4-5 (1973); B&M Linen, Corp. v.


                                           48
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 54 of 60




  Kannegeisser, USA, Corp., 679 F. Supp. 2d 474, 485 (S.D.N.Y. 2010); see also Cardell

  Fin Corp. v. Suchodolski Assocs., 896 F. Supp.2d 320, 330 (S.D.N.Y. 2012) (ordering a

  party to pay petitioner's compensatory damages in the amount of reasonable attorneys' fees

  and costs). This Court recognized and applied its authority to grant Plaintiff attorneys fees

  and costs in its Order dated August 11, 2020. Dkt. No. 180.

          In awarding attorneys’ fees, courts generally consider the complexity and

  magnitude of the case, responsibility undertaken, the amount recovered, work done and

  time expended by prevailing parties' attorneys, together with the reasonableness of time

  spent and what counsel would likely charge as a reasonable fee to the prevailing litigants.

  See Milene Music, Inc. v. Gotauco, 551 F. Supp. 1288, 1298 (D.R.I. 1982); see also

  Cable/Home Commc'ns Corp. v. Network Prods., Inc., 902 F.2d 829, 854 (11th Cir. 1990)

  (attorneys' fees award in the amount of $451,789.06 was supported by record and was

  reasonable); Universal City Studios, Inc. v. Nintendo Co., Ltd., 726 F. Supp. 928, 929

  (S.D.N.Y. 1985), aff'd, 797 F.2d 70 (2d Cir. 1986) (reasonable costs and attorneys' fees

  incurred in copyright infringement action which exceeded damage recovery by almost 150

  percent were nevertheless reasonable).

          Attorneys and legal professionals at several law firms contributed to the work

  related to contempt and sanctions, including FisherBroyles LLP, Dowd Scheffel PLLC, the

  Hanor Law Firm PC, and current firm Nevrivy Patent Law Group P.L.L.C.




  work.


                                           49
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 55 of 60




         Where the attorneys in question have an established rate for billing clients, that rate

  will likely be a reasonable rate. Reade-Alvarez v. Eltman, Eltman, & Cooper, P.C., 04-cv-

  2195, 2006 U.S. Dist. LEXIS 89226, at *30 (E.D.N.Y. Dec. 11, 2006) ("In determining a

  reasonable hourly rate, the court considers the attorney's 'normal billing rate."). Here, there

  were no extraordinary fees charged and all of the time spent was reasonable for the

  complexity and magnitude of the task and what was necessary to have done.




                                            50
     Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 56 of 60




               The invoices attached to                                         provide a summary

        of: (a) the date the service was provided, (b) the name of the person performing the service,

        (c) the number of hours for that entry; (d) the hourly rate for the person performing the

        service, and (e) the cost for each service performed.




V. Coercive Sanctions

               On August 26, 2020, after Defendants failed to come into compliance with the

        Courts order on August 11, 2020, Plaintiff moved for an order to show cause why coercive

        sanctions should not be levied against Defendants for their ongoing contempt of the

        Modified Preliminary Injunction (“MPI”). Dkt. 185. The Court referred the matter to Judge

        Lehrburger to be addressed in the same report and recommendation as the determination

        of compensatory sanctions. Dkt 186.

               The Court’s order on August 11, 2020 which required that “Defendants must

        remove the examples of non-compliance identified in Plaintiff’s reports, Dkts. 176–178,

        no later than August 21, 2020.” See Dkt. 180 (“Court’s order”).        However, the Court

        issued another order on September 2, 2020, in view of Defendants’ request to extend the

        deadline for compliance due to issues related to Tropical Storm Isaias, that whether they




                                                 51
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 57 of 60




  come into full compliance by September 4, 2020, should be considered as part of the

  proceedings on the motion for coercive sanctions.

         Defendants have not come into compliance with the MPI. For example:

  •      While Defendants have removed the Kim Kardashian video, they now are using a

         snapshot from the video showing Kim Kardashian’s use of Plaintiff’s

         AQUAGOLD to promote another product, the Golden Cocktail Facial. Nevrivy

         Decl. ¶ 30; Ex. 50.

  •      Defendants continue to use the mark AQUAGOLD fine touch and sell it in South

         Korea on their website (http://tappy.co.kr) without the required disclaimers.

         Nevrivy Decl. ¶ 33; Ex. 67.

  •      Defendants display Plaintiff’s South Korean figurative mark shown on their

         package instructions on @tappytoktok, which they don’t have rights to. Nevrivy

         Decl. ¶ 34; Ex. 68.

  •      Defendants have not added the required disclaimers to their YouTube channel

         UBiomed INC and videos. Nevrivy Decl. ¶ 35; Exs. 69-71; See Dkt. 176, Ex. 15.

  •      Defendants have not removed the defamatory content news video about Plaintiff

         on Defendants’ website. Nevrivy Decl. ¶ 36; Ex. 72; See Dkt. 176, Ex 32; .

         The Court has “broad discretion to fashion an appropriate coercive remedy ...

  based on the nature of the harm and the probable effect of alternative sanctions.”

  EEOC v. Local 28 Sheet Metal Workers Int'l Ass'n, 247 F.3d 333, 336 (2d Cir. 2001)

  (ellipsis in original); see also Paramedics Electromedicina Comercial, Ltda. v. GE Med.

  Sys. Info. Techs., Inc., 369 F.3d 645, 657 (2d Cir. 2004). In calculating a coercive fine,

  a district court considers “several” factors “including ‘the character and magnitude of the



                                          52
      Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 58 of 60




        harm threatened by continued contumacy,’ the ‘probable effectiveness of any suggested

        sanction in bringing about [compliance],’ and the contemnor's ability to pay.” Paramedics,

        369 F.3d at 658 (quoting Perfect Fit Indus. v. Acme Quilting Co., 673 F.2d 53, 57 (2d Cir.

        1982)); see also IBM Corp. v. United States, 493 F.2d 112, 115 (2d Cir. 1973) (“In regard

        to the amount of the coercive fine it was proper for the court to take into account the

        contemnor’s resources and ability to pay.”).

                  The Court should impose coercive sanctions in the form of daily monetary fines to

        bring Defendants into compliance with the MPI. Plaintiff requests the following, which

        represent a fair measure of damages for the ongoing, direct, and intentional violations: (i)




                                                                                   Defendants’ are

        believed to have the resources to pay any coercive sanctions the Court deems just and

        proper.


VI. Conclusion

             The record in this case shows that Plaintiff has been significantly damaged by

        Defendants’ contempt of the MPI. Plaintiff is entitled to the relief that is sought and any

        other relief that the Court deems just and proper.




                                                 53
    Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 59 of 60




                                          Respectfully submitted,

                                          By: /s/ Daniel J. Nevrivy
                                          Daniel J. Nevrivy
                                          (admitted pro hac vice)
                                          Nevrivy Patent Law Group P.L.L.C.
                                          1000 Potomac Street, NW
                                          Suite 200
                                          Washington, D.C. 20007
                                          dnevrivy@nevrivylaw.com
                                          202-650-6905
                                          Counsel for Plaintiff
Date: January 13, 2021




                                     54
Case 1:19-cv-03351-VEC-RWL Document 216 Filed 01/21/21 Page 60 of 60




                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                     )
AQUAVIT PHARMACEUTICALS, INC., )
                                     )
      Plaintiff,                     )
                                     )
      v.                             )
                                     )   Case No. 1:19-cv-03351-VEC-RWL
U-BIO MED, INC.,                     )
GLOBAL MEDI PRODUCTS, and            )
NYUN SHI EUM a/k/a NYEON-SIK EUM )
                                     )
      Defendants.                    )
____________________________________)


                           CERTIFICATE OF SERVICE


         I hereby certify that on January 13, 2021, I served the foregoing document, the

  Declaration of Daniel J. Nevrivy, and Declaration of Sobin Chang, and attached exhibits

  on counsel for Defendants U-Bio Med, Inc. and Nyun Shi Eum a/k/a Nyeon-Sike Eum by

  filing same through this Court’s ECF system.

                                             /s/ Daniel J. Nevrivy
                                             Daniel J. Nevrivy




                                        55
